MEMORANDUM **
Daniel Hernandez appeals pro se from the district court’s summary judgment in favor of the Commissioner of Social Security (“Commissioner”) in his action seeking disability insurance benefits under Title II of the Social Security Act. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Banta v. Sullivan, 925 F.2d 343, 344 (9th Cir.1991). We affirm.
The district court properly granted summary judgment because Hernandez’s appeal of the Commissioner’s decision was untimely. See 42 U.S.C. § 405(g) (explaining that review of a final decision of the Commissioner must be commenced within sixty days after the mailing of the notice of the decision, or within such further time as the Commissioner may allow).
The district court properly concluded that equitable tolling does not apply because there are no extraordinary or egregious circumstances in this case. See Irwin v. Dep’t. of Veterans Affairs, 498 U.S. 89, 96, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990) (explaining that the principles of equitable tolling “do not extend to what is at best a garden variety claim of excusable neglect.”).
Hernandez’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.